        Case 5:21-cv-00857-D Document 5 Filed 08/31/21 Page 1 of 3




             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA


 KIM LOCKWOOD AND V.                             )
 KATHLEEN LOCKWOOD,                              )
 Husband and Wife,                               )
                                                 )
                 Plaintiffs,                     )
                                                 )
 v.                                              ) Case No. 5:21-cv-00857-D
                                                 )
 (1) STATE FARM FIRE AND                         )
 CASUALTY COMPANY, a foreign                     )
 for-profit insurance Corporation                )
                                                 )
 (2) GARY AND JANA BACCUS,                       )
 LLC,                                            )
                                                 )
                          Defendants.            )
                                                 )
                                                 )


                          NOTICE OF VOLUNTARY DISMISSAL
                           PURSUANT TO F.R.C.P. 41(a)(1)(A)(i)

       Pursuant to F.R.C.P. 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, all

Plaintiffs, Kim Lockwood and V. Kathleen Lockwood, hereby give notice that the above-

captioned action is voluntarily dismissed, without prejudice, against all of the Defendants,

1) State Farm Fire and Casualty Company, and 2) Gary and Jana Baccus, LLC.

       None of the Defendants have filed neither an answer to the Complaint, nor a motion

for summary judgment as to these claims. Dismissal under Rule 41(A)(1)(A)(i) is,

therefore, appropriate.
Case 5:21-cv-00857-D Document 5 Filed 08/31/21 Page 2 of 3




                                  Respectfully submitted,

                                  s/Caleb M. Salmon
                                  Daniel Aizenman, OBA #30971
                                  Caleb M. Salmon, OBA #32272
                                  Aizenman Law Group
                                  5800 E. Skelly Drive, Suite 575
                                  Tulsa, Oklahoma 74135
                                  P: 918-426-4878
                                  F: 918-513-6080
                                  caleb@aizenmanlaw.com




                            2
        Case 5:21-cv-00857-D Document 5 Filed 08/31/21 Page 3 of 3




                             CERTIFICATE OF SERVICE

       I hereby certify that on August 31, 2021, I electronically transmitted the attached

document to the Clerk of Court using the ECF System for filing and transmittal of a Notice

of Electronic Filing to the ECF registrants.




                                                    s/ Caleb Salmon




                                               3
